European Consensus on humanitarian aid (short presentation)
The next item is the report by Mrs Striffler, on behalf of the Committee on Development, on the implementation of the European consensus on humanitarian aid: the mid-term review of its Action Plan and the way forward.
Mr President, Commissioner, ladies and gentlemen, the global humanitarian context has got worse; the humanitarian challenges and needs are immense, and there are now countless areas in which intervention is required.
The European Consensus on Humanitarian Aid is a fundamental instrument which is as relevant as ever in this massively changing humanitarian context. By strictly applying the Consensus and its associated action plan, we can respond to humanitarian challenges. However, the humanitarian partners apart, too many people are still unaware of the Consensus. We should therefore make an effort to increase its visibility and to raise its profile among the Member States and the actors involved. We must ask for this Consensus to be distributed, understood and applied within the European External Action Service and by military personnel.
In 2009, the Working Party on Humanitarian Aid and Food Aid was established within the Council. It has become an important forum, but its role should be strengthened in terms of coordination between Member States and the monitoring of the implementation of the Consensus, and in terms of advocating humanitarian aid in relation to the other working parties of the Political and Security Committee.
The mid-term review of the action plan is a unique opportunity to strengthen action in areas deserving more attention, such as, firstly, the promotion of humanitarian principles and international humanitarian law, because humanitarian aid is not a crisis management instrument, and we should deplore the increasing politicisation of humanitarian aid and its consequences in terms of respect for the 'humanitarian space'. A second area concerns the issues of quality, coordination and consistency in the delivery of EU humanitarian aid, and a third aspect is the clarification of the use of military and civil protection capabilities in conformity with the Humanitarian Consensus and United Nations guidelines.
A very clear distinction needs to be maintained between the remits of military and humanitarian bodies, and a dialogue between military and humanitarian bodies is necessary in order to encourage mutual understanding.
Moreover, in my report, I invite the European Commission to present some very ambitious legislative proposals for the creation of a European protection force, and I am pleased at the recent communication by the Commission on strengthening the European Union's disaster response capabilities.
Finally, we must strengthen the 'disaster risk reduction' dimension and the link between emergency aid, reconstruction and development.
The Treaty of Lisbon established the European External Action Service. We have therefore endeavoured, in the course of negotiations, to defend the independence of DG ECHO and to prevent any attempts to use humanitarian aid for foreign policy purposes. Strict and transparent rules on cooperation and coordination between the European External Action Service and the Commission in the management of large-scale crises must be introduced.
To finish, I would like to draw your attention to the proliferation of sexual violence - I am thinking in particular of the East of the Republic of the Congo, of the Kivu region - and to the importance of systematically integrating gender and reproductive health into the emergency healthcare aspect of the humanitarian response.
(FR) Mr President, I congratulate Mrs Striffler on her report. However, it fails to mention actors whose involvement is based on religion, particularly Christianity. The text of the European Consensus does mention the Red Cross, but it ignores other actors that have the same status in international law but which are based on Christianity, such as, for example, the Order of Malta.
This report thus provides new evidence of the disregard with which the European institutions greet the involvement of Christian actors in humanitarian intervention. Religions have not just the obligation, but also the competence necessary to intervene rapidly in crisis and natural disaster situations.
I invite the rapporteur to table an oral amendment to recognise the usefulness and effectiveness of actors who base their work on the Christian faith.
(SK) Mr President, the European Union and its Member States are major global donors of humanitarian aid. This is our moral obligation.
The European consensus on humanitarian aid has become a significant milestone, a fact which is confirmed by the analysis of the action plan on the implementation of humanitarian aid. The report also points out specific weak points in the system, however, and other obstacles preventing the effective and rapid movement of humanitarian goods and services for the most vulnerable people in crisis areas.
I hope that the Treaty of Lisbon, which brings a whole series of innovations in the area of EU humanitarian aid, and which is now a separate policy area, will be appropriately and promptly used to achieve tangible results in accordance with respect for human dignity, human values and adherence to human rights, as established in international law, including, for example, rapid assistance in disasters.
(CS) Mr President, the ever increasing number and scale of humanitarian disasters in third countries, which, apart from anything else, is also a result of climate change, requires increases both in the quantity and the quality of humanitarian aid. I therefore fully support the measures mentioned in the report, including the transformation of the civil defence of the Member States, so that it, too, can provide effective, coordinated EU aid. I also consider it an urgent matter, of course, to improve the safety of humanitarian workers. In my opinion, the Commission should also assign resources for disseminating information, especially in Haiti, so that the inhabitants affected can understand the causes and resulting circumstances of their disaster, and help protect the safety of humanitarian workers, instead of the opposite being the case. Otherwise, it will be necessary - and not in the least undesirable - to employ the protection of the armed forces.
Mr President, I should briefly like to ask some questions. Regarding the European Union, I know that we are wonderful for donating aid to where it is needed, but it often goes through NGOs. Are there any NGOs that have not been up to scratch, or that have been the subject of complaints in the countries in which they operate, or that the European Union itself might have reservations about? In other words, do we just give the aid and the supplements - let us put it that way - to the NGOs annually? Where is the accountability?
In the light of some programmes I have seen recently, I was rather concerned about allegations being made as to what some of the NGOs were doing and their lack of accountability. Having said that, I know that the vast majority are doing good work and are properly motivated.
(DE) Mr President, I would like to thank the rapporteur for the fact that we are able to discuss this problem here in this House today. I have two further comments or questions that always concern me when it comes to humanitarian aid. Firstly, it is clearly indisputable and important that we should provide assistance if people are in need, but - as the previous speaker has already said - we must always ask the question: will these funds actually be used properly and appropriately?
Secondly, there is something else that we must not ignore. It is right to provide humanitarian aid for people in need. This could be a result of a natural disaster, but it is increasingly also a result of disasters that have been caused by people themselves. This includes, in particular, political or armed conflicts. We need to bear in mind that, although humanitarian aid provides emergency relief, at the same time, we must also eliminate the causes, namely, the political acts of violence.
Member of the Commission. - Mr President, I very much welcome Mrs Striffler's report, as well as Parliament's involvement in and continued strong advocacy for effective European humanitarian action.
The consensus was adopted in 2007. It provides an essential common policy framework for the EU - a common vision accompanied by an action plan. Both the Member States and the Commission have a shared responsibility to make sure that the consensus is well implemented.
I want to stress that what comes very clearly out of the report is the message that humanitarian principles, international humanitarian law and protection of the humanitarian space have to be at the centre of our action on the consensus. Four-fifths of our humanitarian aid goes to people in need in conflict-related, man-made emergencies. For us to be able to reach these people, it is critical that our aid is independent and neutral and that it is perceived in this way.
I would like to give you one example of this. I have just come back from Yemen where, together with the UN High Commissioner for Refugees, Antonio Gutierrez, we engaged on the humanitarian access issue with high-level government officials and representatives of the al-Houthi rebel movement. For the first time, we obtained a commitment on their part to facilitate humanitarian access and respect delivery of aid to all Yemeni people in need, in line with the humanitarian principles of neutrality and independence. Having spent a number of hours with men with Kalashnikovs, I would like to observe that we in Europe do bring this value of neutrality that is a bridge to people in need. In the Yemeni case, there are 300 000 internally displaced people and many more hundred thousands affected by six wars in six years in the north of Yemen.
Of course, for a long-lasting impact, humanitarian aid is not the right instrument. It is development that can lay the foundation for lasting peace. We in the Commission have completed a year-long review process of the European consensus action plan, in close liaison with our Member State and humanitarian partners. On 8 December, the Commission adopted a Communication on this. The review shows that over the past three years, we have made significant contributions to strengthening the humanitarian response in terms of advocacy and humanitarian action, as well as by bringing humanitarian aid and civil protection together.
We also concluded that there is scope for further improvement in three areas.
Firstly, we need to promote the quality and effectiveness of aid by good assessment, a well-coordinated response and investment in disaster risk reduction and local capacity. At a time when needs are growing and budgets are constrained, this is critical.
Let me just respond here to the question of accountability. Obviously, we need to stretch every euro to the full and deliver it with the highest possible quality and in the most effective way. In order to ensure that our partners - UN agencies and NGOs - are accountable, we review one-third of all partners and one-third of all projects every year. We have our own humanitarian aid offices in all the hotspot areas of the planet to be the ears and the eyes of our taxpayers, including in Yemen, because of increasing humanitarian needs. I recently cut the ribbon of our humanitarian aid office there.
The second issue concerning which we can see room for improvement is the strengthening of the European voice. We are the largest donor and have to make sure that we speak very clearly with one voice. We must also reach out to other donors so that we play our leadership role, vis-à-vis traditional donors, but also by engaging new donors.
Thirdly, we need to ensure coherence which means working, together with the External Action Service, with military actors to make sure that a principled humanitarian approach is safeguarded and is also promoted in Europe.
Let me finish by once again thanking Mrs Striffler for her work on this issue and calling upon Parliament to continue the discussion on this topic. The world has changed. Unfortunately, there will be more and more natural and man-made disasters. Whatever action we take will determine not only the lives of the people affected, but also the moral standing and the capacity of the EU to lead in the world.
The debate is closed.
The vote will take place on Tuesday, 18 January 2011.
Written statements (Rule 149)
Humanitarian aid is an expression of universal human solidarity and is our moral obligation. Today, we are seeing a systematic growth in the need for humanitarian aid because of the growing number of natural disasters being brought to our attention. This is due in part to climate change, but is also due to the development of technology which enables us to realise that a catastrophe has occurred and to communicate the fact of its occurrence. Important criteria for the provision of humanitarian aid should be speed, responsibility and administrative costs which are as low as possible. The development of transport is a factor which facilitates the delivery of aid. This means that we can reach the victims faster and give aid to a greater number of people. This is why getting businesses involved is so important. I am thinking of corporations and concerns, but also of small enterprises, and not only those operating in the field of transport and logistics. We need to build networks of entities which work together in a particular geographical area, in order to be effective in delivering aid and to improve the system of rapid reaction to impending crises. On the basis of inter-sectoral partnerships between businesses, organisations and institutions, it would be possible to set up bases, special units and offices with funds, storage space, volunteers, food, essential materials and equipment and means of transport. Cooperation of this kind can bring measurable benefits in the face of human tragedy, particularly when it is necessary to react quickly and not to first have to start by collecting money.